 

Exhibit 10.34

 

First Amendment to the Note Payable and Line of Credit Agreement with Radiant
Life

 

This First Amendment to the Note Payable and Line of Credit Agreement (“First
Amendment”) shall be deemed made, entered into and effective as of October 1,
2020 by and between Radiant Life and Sundance Strategies, Inc. (“the Company”).
The Company and Radiant Life are collectively referred to as “the Parties”.

 

RECITALS:

 

  A. The Parties entered into that certain Note Payable and line of Credit
Agreement (“the Agreement”) on or about February 28, 2015.   B. The Company has,
from time-to-time, requested Radiant Life extend the due date of the Agreement
and increase the amounts available to borrow.   C. Immediately prior to this
First Amendment, the Agreement allowed for borrowings of up to $2,130,000, with
outstanding principal and interest due on August 31, 2021.   D. Immediately
prior to this First Amendment, the Company owed $859,508 in principal and
approximately $189,022 in accrued interest on the Agreement   E. The purpose of
this First Amendment is to amend the Agreement to require the Company to issue
warrants convertible into the Company’s common stock (“Warrants”) to Radiant
Life when the Company requests that amounts be drawn on the Agreement or the
Company requests that the Agreement due date be extended.

 

Now, therefore, in consideration of the mutual promises, conditions and
covenants set forth in the Agreement, and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
Parties agree that the foregoing recitals are true and correct and the Parties
agree to amend the Agreement as follows:

 

MODIFICATIONS TO AGREEMENT

 

When money is loaned to the Company from Radiant Life under the Agreement or if
Radiant Life is requested by the Company and is willing to extend the due date,
the Company agrees to provide Radiant Life Warrants as follows.

 

  1. Monies being loaned to the Company.  Beginning the date of this First
Amendment (October 1, 2020) the Company agrees to issue Radiant Life two (2)
Warrants for each incremental $1 that is loaned to the Company with a due date
no less than twelve months from the lending date.  The Warrants shall have an
exercise price of $0.05 per share and expire in five years from the date of
grant.  The common shares issued in association with the exercise of the
Warrants shall not have registration rights.  By way of example,  if Radiant
Life loans the Company an additional $1,000 with a due date of not less than
twelve months from the lending date then the Company will issue 2,000 Warrants
to Radiant Life.  

 



   

 

 

  2. Due date extensions.  The Company agrees to issue Radiant Life Warrants in
return for any extension of the due date of the Agreement.  Warrants will be
issued upon Radiant Life granting a due date extension on the entire outstanding
balance owed based on the following formula: 10,000 Warrants per month extended
plus 1 Warrant for every $2 of the principal balance outstanding (not including
interest) at the time of the extension (rounded to the nearest whole
Warrant).   The Warrants shall have an exercise price of $0.05 per share and
expire five years from the date of grant.  The common shares issued in
association with the exercise of the Warrants shall not have registration
rights.  By way of example, if Radiant Life agrees to extend the due date of the
Agreement from August 31, 2021 to November 30, 2022 (15 months), and the
principal balance owed to Radiant Life on the date of the signing of the
extension is $600,000, Radiant Life would be awarded ((15 x 10,000) + (600,000 x
0.5)) = 450,000 Warrants.         3. Executed extension. On the date of this
Amendment, the due date for the Agreement is extended to the earlier of November
30, 2022 or at the immediate time when the anticipated additional raise of funds
is successful.  According to the formula outlined above, the Company awards
579,754 Warrants in conjunction with this extended due date.

 

 

IN WITNESS WHEREOF, the Parties have executed this First Amendment on the
respective date(s) indicated

 

Sundance Strategies, Inc.         By: [ex10-35_001.jpg]         Name: Randall F.
Pearson         Title: President         Date: Oct. 1, 2020  

 



Radiant Life         By: [ex10-35_002.jpg]         Name: Mitch Burton        
Title: Manager         Date: Oct. 1, 2020  

 

   

 